Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-10 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claim 1 recite(s) a microorganism contamination selection device, which is within a statutory category (machine). Claim 6 recites a microorganism contamination selection system, which is within a statutory category (machine). Claim 9 recites a microorganism contamination selection method, which is within a statutory category (process). Claim 10 recites a non-transitory computer-readable storage medium storing a microorganism contamination selection program, which is within a statutory category (manufacture.). 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1-10 recite at least one abstract idea. Specifically, claim 1 recites the steps of:  
A microorganism contamination countermeasure selection device comprising 
a gene information acquirer configured to acquire gene information indicating information on genes of microorganisms contained in a sample; 
an index determiner configured to determine at least one of microorganism indexes corresponding to the gene information acquired by the gene information acquirer based on the gene information acquired by the gene information acquirer and a microorganism index table in which a microorganism index based on features of the microorganisms is associated with at least one of the gene information; and 
a contamination countermeasure selector configured to select at least one of contamination countermeasures corresponding to the microorganism index determined by the index determiner based on the microorganism index determined by the index determiner and a contamination countermeasure table in which a contamination countermeasure against contamination by the microorganisms is associated with at least one of the microorganism indexes. 

The limitations “acquire gene information indicating information on genes of microorganisms contained in a sample” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because these limitation could be performed by the users to input personal characteristics ointake values …. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations of  “determine at least one of microorganism indexes corresponding to the gene information acquired by the gene information acquirer based on the gene information acquired by the gene information acquirer and a microorganism index table in which a microorganism index based on features of the microorganisms is associated with at least one of the gene information” constitutes (c) mental process grouping because these limitation could be performed by the professionals to deteremine the total food scores. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations of “determine and present a nutrition score for the user based on a combination of the total food scores for each of the food types minus the alcohol penalty and the caffeine penalty” constitutes c) mental process grouping because these limitation could be performed the users to evaluate the alcohol or caffeine penalty. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations “select at least one of contamination countermeasures corresponding to the microorganism index determined by the index determiner based on the microorganism index determined by the index determiner and a contamination countermeasure table in which a contamination countermeasure against contamination by the microorganisms is associated with at least one of the microorganism indexes” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the users to evaluate the total intake value scores less penalty of caffeine and alcohol.. 

Furthermore, the abstract idea for claims 6, 9-10 are identical as the abstract idea of claim 1, because the only difference between claims 1 and 6,  9, 10 is that claim 1 recites a device whereas claim 6 recites system, whereas claim 9 recites a method and claim 10 recites a non-transitory computer readable storage medium 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 2-3 recite the type of products, product information, percentage of quantity of free calories as being part of the abstract idea, and thus part of mental processes. 
Dependent claims 4-5 recite the use of statistical information of the product corresponding to the contamination countermeasure, the gene information relevant to nucleotide sequences of mocroorganism as being part of the abstract idea and thus part of mental processes. 
 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites 
A microorganism contamination countermeasure selection device comprising 
a gene information acquirer configured to acquire gene information indicating information on genes of microorganisms contained in a sample (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
an index determiner configured to determine at least one of microorganism indexes corresponding to the gene information acquired by the gene information acquirer based on the gene information acquired by the gene information acquirer and a microorganism index table in which a microorganism index based on features of the microorganisms is associated with at least one of the gene information (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); and 
a contamination countermeasure selector configured to select at least one of contamination countermeasures corresponding to the microorganism index determined by the index determiner based on the microorganism index determined by the index determiner and a contamination countermeasure table in which a contamination countermeasure against contamination by the microorganisms is associated with at least one of the microorganism indexes ((merely data gathering steps as noted below, see MPEP 2106.05(g)).  

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “a gene information acquirer to acquire gene information indicating information on genes of microorganisms contained in a sample”, this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 
Regarding the limitations “to determine at least one of microorganism indexes corresponding to the gene information acquired by the gene information acquirer based on the gene information acquired by the gene information acquirer and a microorganism index table” this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 

Regarding the additional limitation of ” a contamination countermeasure selector configured to select at least one of contamination countermeasures corresponding to the microorganism index determined by the index determiner based on the microorganism index determined by the index determiner and a contamination countermeasure table in which a contamination countermeasure against contamination by the microorganisms is associated with at least one of the microorganism indexes”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g))). 

Particularly, the use of a processor, a non-transitory computer readable medium, a computing device (Spec.; Para 0051: processor, 76, 83, 403) is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1-10 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, computing device, an interface devices, does not take the claim out of the mental process grouping or organizing human activity. Thus the claim recites an abstract idea)
The remaining dependent claim limitations are not addressed above fail to integrate the abstract idea into a practical application
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1, 12 and 23 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1-30 limit the use of a computer device, a processor,  etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-10 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP6976167A1 in view of Mansour Samadpour (EP1745139B1) and further in view of Mirtsching et al. (US 20070172560A1 hereinafter Mirtching). 
With respect to claim 1, Samadpour teaches a microorganism contamination countermeasure selection device comprising: 
a gene information acquirer configured to acquire gene information indicating information on genes of microorganisms contained in a sample (‘139; Para 0042: by disclosure;Samadpour describes the methods comprise determination of presence/absence microbial tests for detection of microbe markers including, but not limited to ribosomal RNA genes (including those for particular taxons of microbes or organisms), virulence factors or putative virulence factors found in target microbes, gene segments which are found in target and/or index microbes, or in taxons thereof, metabolic products (e.g., including by-products) associated with microbial taxons, and antigens which are associated with target and/or index microbes, or with taxons) ;  
an index determiner configured to determine at least one of microorganism indexes corresponding to the gene information acquired by the gene information acquirer based on the gene information acquired by the gene information acquirer and a microorganism index table in which a microorganism index based on features of the microorganisms is associated with at least one of the gene information (‘139; Para 0049 by disclosure, ; Para 0051: the index values determined in c) are calculated by a formula suitable to allow for correlating the number of observed marker presence events and normalizing them over the number of samples taken. Preferably, the index values determined in c) are proportional to the quotient of the number of markers present divided by the total number of markers. Preferably, the determining the index value in c) further comprises weighting, for purposes of calculating the index value, the value of the presence of at least one of the markers relative to another. Preferably, the weighting is based on at least one common property between target and index microbes, wherein the index microbe is a microbe that is genetically distinct from the at least one target microbe, but is otherwise correlatable with the target microbe by virtue of at least one common property selected from the group consisting of: coordinate source association; coordinate growth condition response; indicator organism relationship; same family taxon; same genus taxon; same species taxon; same biotype; same serotype; same virulence group; common functional genes; common virulence factors; common enzymes and enzymatic pathway(s); common engineered genes or traits; common metabolites or by-products; coordinate sensitivity to antimicrobial agents or conditions, and same strain attribution)) and 
Masadpour further discloses multi-targeted microbiological screening and monitoring methods having substantial utility for monitoring and control of microbial growth and contaminants, microbiological processes, predictive microbiology, and for exposure and risk assessment (‘139; Abstract). Masadpour discloses microbial monitoring assays encompasses a broad array of microbes and organisms including, but not limited to: pathogenic bacterial, viral, parasitic and fungal organisms (see, e.g., TABLE 2); spoilage microbes and organisms including, but not limited to those implicated in spoilage and/or fermentation of meat, eggs, seafood, milk, vegetables, fruits, beer, etc. (see, e.g., TABLE 3); ' beneficial organisms' including, but not limited to those implicated in dairy (fermentation) brewing (fermentation), meat (fermentation), bacteriocin production, probiotics, antibiotics, etc. (see, e.g., TABLE 4); microbial contaminants including, but not limited to bacterial, viral, fungal, etc. contaminants (see, e.g., TABLE 5); indicator organisms, including but not limited to food-born, airborne, waterborne, etc. (see, e.g., TABLE 6); and bioremediation organisms, including but not limited to those shown in TABLE 7) (‘139; Para 0109). And thus, Masadpour discloses the microorganism index tables. 
 Mirtsching teaches 
a contamination countermeasure selector configured to select at least one of contamination countermeasures corresponding to the microorganism index determined by the index determiner based on the microorganism index determined by the index determiner and a contamination countermeasure table in which a contamination countermeasure against contamination by the microorganisms is associated with at least one of the microorganism indexes (‘560; Abstract: by disclosure, Mirtsching describes controlling, reducing, or eliminating microorganisms including, but not limited to, fungi and bacteria associated with hygiene, food spoilage, and human pathogenesis on food surfaces after the foods have been packaged is achieved by exposing the microorganisms to a source of pulsed ultraviolet radiation through transmissible packaging). 
Mirtsching does not disclose explicitly the contamination countermeasures corresponding the microorganism index. However, Mirtsching discloses method to control, to reduce, to eliminate the microorganism associated with food spoilage, and human pathogenesis which include in various tables of microorganism indexes of Masadpour. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify microbiological screening and monitoring methods having substantial utility for monitoring and control of microbial growth and contaminants of Samadpour with the technique of controlling, reducing, or eliminating microorganisms including, but not limited to, fungi and bacteria associated with hygiene, food spoilage, and human pathogenesis as taught by Mirtsching in order to provide the contamination countermeasure corresponding to the microorganism index. Further, the use of method of controlling microorganism in packaged foods to Mirtsching reference and targeted microbiological screening and monitoring methods of Masadpour would have been recognized by those of ordinary skill in the art as resulting in an improved system for contamination countermeasure of microorganism indexes.  
Claims 6, 9, 10 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the microorganism contamination countermeasure selection device according to claim 1,Mirtsching discloses  further comprising: a product information acquirer configured to acquire product information on a product from which the sample is collected, wherein the contamination countermeasure selector selects the contamination countermeasure based on the product information (‘560; Para 0007: practiced on packaged foods and other objects subject to microbial contamination). 
Claim 7 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the microorganism contamination countermeasure selection device according to claim 2, Mirtsching discloses wherein the product information comprises at least one of a type of the product, a production time of the product, a sterilization treatment performed on the product and raw materials of the product (‘560; Para 0005 applying ultraviolet sterilization technology…).  

With respect to claim 4, the combined art teaches the microorganism contamination countermeasure selection device according to claim 2, Masadpour  discloses further comprising: a statistical information acquirer configured to acquire statistical information comprising at least one of product information used in past contamination countermeasure selection and past contamination countermeasure implementation cases, wherein the contamination countermeasure selector selects the contamination countermeasure based on the statistical information (‘139; Paras 0017 Fig. 2 illustrating statiscal process control of sanitation index over time).  
Claim 8 is rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the microorganism contamination countermeasure selection device according to claim 1, Masadpour discloses wherein the gene information is information indicating nucleotide sequences of the microorganisms (‘139; Para 0114).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686